9 So.3d 763 (2009)
Dena L. BELL, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-1170.
District Court of Appeal of Florida, First District.
May 19, 2009.
Dena L. Bell, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner filed a motion to modify her sentence in the trial court pursuant to Florida Rule of Criminal Procedure 3.800(c). The trial court denied the motion as untimely. We treat the petitioner's notice of appeal as a petition for certiorari and deny the petition. See Platt v. State, 890 So.2d 502 (Fla. 1st DCA 2004); Davis v. State, 745 So.2d 499 (Fla. 1st DCA 1999).
DENIED.
WEBSTER, BENTON, and ROBERTS, JJ., concur.